PER CURIAM:
Thomas Lattie McLamb, a federal prisoner, appeals the district court’s order denying relief on his petition filed under 28 U.S.C. § 2241 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See McLamb v. Stansberry, No. CA-04-600-5-FL (E.D.N.C. Oct. 19, 2004). We grant McLamb’s motion to file a document styled as a formal brief, and we have considered the arguments therein. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED